          Case 4:18-cr-00487-KGB Document 126 Filed 09/30/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

v.                                  Case No. 4:18-cr-00487 KGB

JOE HARLON HAMLETT
and JAMES DAVID ROSS                                                                DEFENDANTS

                                              ORDER

         Before the Court is the motion filed by separate defendant Joe Harlon Hamlett, who

represents that separate defendant James David Ross joins, moving to transfer divisional venue or,

in the alternative, for a jury pool from Mississippi County, Arkansas (Dkt. No. 110). The

government responded in opposition to the motion (Dkt. Nos. 121, 122)

         The Federal Rules of Criminal Procedure provide, in part:

         Unless a statute or these rules permit otherwise, the government must prosecute an
         offense in a district where the offense was committed. The court must set the place
         of trial within the district with due regard for the convenience of the defendant and
         the witnesses, and the prompt administration of justice.

Fed. R. Crim. P. 18 (emphasis added). The 1966 amendments to Rule 18 eliminated the

requirement that the prosecution of an alleged offense must take place in the congressionally

designated division, if one exists, in which the alleged offense was committed. Fed. R. Crim. P.

18, Notes of Advisory Committee (1966 Amendment). There is no constitutional right to a trial

within a certain division of a judicial district. United States v. Brown, 535 F.2d 424 (8th Cir.

1976).

         Mr. Hamlett admits “there is no error in trying this case in the Central Division.” (Dkt. No.

110, at 2). The government agrees (Dkt. No. 121, at 2). Mr. Hamlett was indicted in 2018 (Dkt.

No. 25), and Mr. Ross was indicted in 2019 (Dkt. No. 46). Trial has always been set in Little Rock
         Case 4:18-cr-00487-KGB Document 126 Filed 09/30/20 Page 2 of 2




since the first setting (Dkt. No. 34), and trial is set to commence the week of October 5, 2020 (Dkt.

No. 88). Mr. Hamlett and Mr. Ross first filed this motion within weeks of trial. The Court

disagrees with Mr. Hamlett and Mr. Ross’s assertion that consideration of defendants’ convenience

and transferring this case to the Northern Division at this point give due regard for the victim, the

witnesses, and the prompt administration of justice.            As the government points out,

accommodations for criminal jury trials have been made and implemented in the Little Rock

federal courthouse, given the considerations of COVID. Further, this is a multi-defendant criminal

jury trial, which impacts, at a minimum, the juror selection process. Also, as the government

points out, pulling jurors from the Jonesboro division, which includes Mississippi County, and

requiring those individuals to report to Little Rock, not Jonesboro, at this date given the current

trial setting does not comport with this Court’s typical juror selection and notice system. For all

of these reasons, and for all reasons identified in the government’s response, the Court denies the

motion. Trial remains set in Little Rock for the week of October 5, 2020.

       Dated this 30th day of September, 2020.



                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 2
